DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Takemori (US 2021/0339582) teaches a run-flat tire and discloses a ratio (s/S) of a cross-sectional area s of a bead filler 6 to a cross-sectional area S of a side reinforcing layer 11 is preferably in the range from 0.15 to 0.35 ([0022]). 
Kameda (US 2020/0016942) teaches a run-flat tire and discloses H1 (height of a first bead filler) = 15%-40% of a tire cross section height SH and H2 (height of a second bead filler) = 35%-55% of SH.  The second bead filler has a larger cross sectional area than the first bead filler and a total cross sectional area of the first bead filler and the second bead filler is 25%-45% of a cross-sectional area of the side reinforcing rubber ([0008]-[0010]).
Horiuchi (US 2013/0037193) teaches a run-flat tire and discloses a cross-sectional area Df of a bead filler and a cross sectional area Ds of a side filler satisfies the following relationship: Df≤0.4Ds and the cross sectional area Ds of the side filler and a cross sectional area of a side reinforcing layer is 0.2D≤Ds≤0.6D ([0010]). 
Yukawa (US 2014/0034205) teaches a run-flat tire having a tire size 235/55R18 with a load index 100 ([0056]). 
The prior art of record considered individually and as a whole fails to render obvious a run-flat tire comprising (1) the specific height ranges with respect to the tire cross-sectional height for the first bead filler and the second bead filler, (2) the specific cross-sectional area relationship between the first bead filler and second bead filler, (3) the specific relationship of: (0.16 x SH x L1- 1100) ≤ SALL ≤ (0.16 x SH x L1- 800) wherein SALL is the sum of cross sectional areas (mm2) in the tire meridian cross-section of the side reinforcing layer, the first bead filler, and the second bead filler of one side of a tire equatorial plane in a tire width direction, SH is the tire cross-sectional height (mm), and L1 is a load index, and (4) in combination with the remaining claimed subject matter of claim 1. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        02/03/2022